       Case: 3:20-cv-00405-wmc Document #: 4 Filed: 05/19/21 Page 1 of 2


                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN



VINCENT CANADA,

                            Petitioner,                        OPINION AND ORDER
       v.
                                                                    20-cv-405-wmc
MATTHEW MARSKE,

                            Respondent.


       Petitioner Vincent Canada, who was previously a federal prisoner incarcerated at

the Federal Correctional Institution in Oxford, Wisconsin, seeks post-conviction relief

pursuant to 28 U.S.C. § 2241. Canada filed his petition on April 29, 2020. In his

petition to this court, Canada alleges that on June 12, 2019, in the Western District of

Michigan, his supervised release was revoked, and the sentencing judge imposed 12-month

term of incarceration, as well as a condition of supervision that he reside at a Residential

Re-entry Center (“RRC”) for a period of six months.

       In his petition before this court, Canada claims that the Bureau of Prisons’ (“BOP”)

increased his revocation sentence by six months because the warden of FCI-Oxford

concluded that the six-month RRC term was a term of his supervision, not part of his 12-

month term of incarceration. However, on June 8, 2020, Canada notified the court that

his address changed to an address in Michigan. Canada has not updated the court about

the nature of his status, but a review of his criminal proceeding in the Western District of

Michigan confirms that he was placed at an RRC on May 29, 2020; on November 2, 2020,


                                             1
       Case: 3:20-cv-00405-wmc Document #: 4 Filed: 05/19/21 Page 2 of 2




his term of supervised release was revoked because he absconded from the RRC where he

was placed; he was sentenced to an additional 14-month term of imprisonment, with no

term of supervised release to follow.     United States v. Canada, No. 1:09-CR-382, dkt.

##97, 101, 108 (W.D. Mich.). Although Canada is not listed as being in BOP custody,

his release date is October 16, 2021. See https://www.bop.gov/inmateloc (last visited May

19, 2021). Canada’s exact status is unknown, but at minimum, his challenge to the FCI-

Oxford warden’s judgment about his June 12, 2019, sentence is moot, since the court

cannot conceive that Canada may be suffering from any collateral consequences of that

decision that this action might correct. See Spencer v. Kemna, 523 U.S. 1, 12-13, 118 S.

Ct. 978 (1998) (where a released petition does not challenge the underlying criminal

conviction, but the revocation, collateral consequences are questionable and speculative).

Therefore, the court is dismissing this action.




                                          ORDER

       IT IS ORDERED that Vincent Canada’s petition under 28 U.S.C. § 2241 is

DISMISSED as moot.

       Entered this 19th day of May, 2021.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           WILLIAM M. CONLEY
                                           District Judge



                                              2
